In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 01-1957
DONALD A. LEHN,
                                          Plaintiff-Appellant,
                              v.


MICHAEL L. HOLMES, et al.,
                                        Defendants-Appellees.

                        ____________
           Appeal from the United States District Court
                for the Southern District of Illinois.
         No. 99 C 919—G. Patrick Murphy, Chief Judge.
                        ____________
      ARGUED MAY 13, 2003—DECIDED APRIL 14, 2004
                     ____________


 Before ROVNER, DIANE P. WOOD, and EVANS, Circuit
Judges.
   DIANE P. WOOD, Circuit Judge. Donald Lehn knows
a lot about the ill effects of exposure to second-hand
tobacco smoke. He has a Ph.D. in biochemistry and is a
former Resident Research Assistant in the Laboratory of
Molecular Carcinogenesis in the Division of Cancer Etiol-
ogy, National Cancer Institute, which is affiliated with the
National Institutes of Health, in Bethesda, Maryland.
Lehn’s current interest in smoke is, however, personal
rather than professional. He is currently serving time in the
Illinois Department of Corrections (IDOC), and he has sued
2                                                No. 01-1957

to challenge both certain IDOC practices that allegedly are
denying him his right of access to the courts and IDOC
policies that tolerate excessively high levels of environmen-
tal tobacco smoke (ETS) in the state’s prisons. Lehn’s pro se
complaint was dismissed by the district court because the
judge believed his claims were either rendered moot after
Lehn was transferred to a different prison facility or were
unripe for adjudication. In the alternative, the court
granted the prison officials’ motion to dismiss Lehn’s access-
to-courts claim for failure to state a claim under FED. R.
CIV. P. 12(b)(6). We agree with Lehn that his access claim
is ripe for judicial consideration and that both the access-to-
courts and the ETS parts of his complaint state claims for
which relief may be granted. Therefore, we reverse and
remand this case for further proceedings.


                              I
  Lehn has been incarcerated in the State of Illinois since
January 1996. To date, he has been housed in at least three
correctional facilities: the Pontiac Correctional Center, the
Big Muddy River Correctional Center, and the Graham
Correctional Center. Lehn was incarcerated at Big Muddy
River for four years, during which time he filed this com-
plaint. While his complaint was pending before a mag-
istrate judge, in August 2000, he was transferred to Gra-
ham, where he is currently incarcerated.
  While Lehn was at Big Muddy River, he repeatedly asked
to be assigned to a cell with a non-smoking cellmate, but his
requests were denied. Lehn complained that exposure to his
cellmates’ tobacco smoke caused him to suffer headaches
and nausea. His transfer to Graham accomplished nothing,
from this standpoint. Once again, he was housed with a
smoking cellmate despite his request for a non-smoker. In
an affidavit, Lehn attested that during the first five and
one-half months of his stay at Graham, he had a non-
No. 01-1957                                               3

smoking cellmate for only two and one-half days. Through-
out this time, Lehn communicated his strenuous objection
to what he perceived as an IDOC-wide policy concerning the
use of tobacco products and the exposure of inmates to ETS.
He complained that this exposure to second-hand smoke
“threatens the plaintiff’s future health and causes the
plaintiff to suffer from continual [sic] smoking related
effects—headaches and burning eyes.”
  Smoke was not Lehn’s only problem, however. In October
1996, Lehn received copies of two Maryland arrest warrants
dated October 20, 1995, and October 11, 1996. The first
arrest warrant was also lodged as a detainer for Lehn’s
continued detention on the Maryland charges. Then, on
June 30, 1997, Deputy Maryland State’s Attorney Matthew
Campbell issued a request for temporary custody over Lehn
to Jack Hartwig, who at the time was the warden of Big
Muddy River. This request was made pursuant to Article
IV(A) of the Interstate Agreement on Detainers, in order to
bring Lehn to trial in Maryland. (The Interstate Agreement
on Detainers is an interstate compact among 48 states. It
establishes standard procedures to help states resolve
outstanding criminal charges against prisoners who are
incarcerated in a different state. See New York v. Hill, 528
U.S. 110, 111 (2000); see also United States v. Ross, 243
F.3d 375, 375 n.2 (7th Cir. 2001).) The request for tempo-
rary custody states that Lehn “is under indictment in the
County of Montgomery,” Maryland. The record does not
contain a response to this request for temporary custody
from Warden Hartwig.
  In response to the Maryland arrest warrants, Lehn filed
three motions in Maryland for the appointment of counsel.
The first was filed in July 1997, and the last was filed in
January 2001. His efforts were unavailing: Maryland nei-
ther appointed a lawyer for him nor did it even respond to
any of his requests. In his final letter to the Montgomery
County State’s Attorney, Lehn explained that he had
4                                               No. 01-1957

learned second-hand that his case might not be prosecuted
by the County. He asked for confirmation of this rumor and
explained that he hoped that Maryland would withdraw the
warrant against him if it was not going to prosecute him.
Critically for our purposes, Lehn claimed that the outstand-
ing warrant caused him to receive a higher security classifi-
cation within Illinois’s correctional system. According to
Lehn, this higher security classification also kept him from
getting a job in the prison industries program and affected
his housing assignments.
  Lehn’s initial complaint contained five counts, three of
which were dismissed by the district court under the man-
datory screening process for prisoner lawsuits contained in
28 U.S.C. § 1915A. Lehn does not appeal the dismissal of
these three counts. The two surviving counts focus on
Lehn’s fundamental right of access to the courts and his
right to conditions of confinement that do not violate the
minimum standards set by the Eighth Amendment—as
applied here, his right to an environment that is not filled
with dangerous levels of ETS. The defendants filed a motion
to dismiss Lehn’s access-to-courts count. The case was
referred to a magistrate judge, who recommended that the
district court deny the motion to dismiss and suggested that
the court instead request additional briefing by the parties
addressing whether Lehn’s transfer to Graham rendered his
access-to-courts and Eighth Amendment claims moot.
   The district court rejected the magistrate judge’s recom-
mendations and entered an order dismissing Lehn’s re-
maining two claims. It rejected the ETS claim first because
it concluded that the claim became moot when Lehn was
transferred to Graham, and in the alternative for failure to
state a claim under FED. R. CIV. P. 12(b)(6). The district
court also declined to exercise jurisdiction over Lehn’s
access-to-courts claim because the judge believed the claim
was unripe. Alternatively, the court held that Lehn’s com-
plaint failed to state a claim under FED. R. CIV. P. 12(b)(6)
No. 01-1957                                                  5

for violation of his right of access to the courts. With the
assistance of counsel appointed by this court, Lehn appeals
the dismissal of his complaint.


                              II
                              A
   The Supreme Court has long recognized a prisoner’s fun-
damental right of access to the courts. Bounds v. Smith, 430
U.S. 817, 821 (1977); see also Lewis v. Casey, 518 U.S. 343,
350 (1996). As this court has noted in the past, “[w]ithout
this right, all other rights a prisoner may possess are
illusory.” Corgain v. Miller, 708 F.2d 1241, 1247 (7th Cir.
1983). But the right of access to the courts is not an unlim-
ited one; it assures only “meaningful access to the courts.”
Bounds, 430 U.S. at 823; see also In re Chapman, 328 F.3d
903, 905 (7th Cir. 2003). Moreover, the right is “ancillary to
the underlying claim, without which a plaintiff cannot have
suffered injury by being shut out of court.” Christopher v.
Harbury, 536 U.S. 403, 415 (2002). In other words, the right
of access to the courts is tied to and limited by a prisoner’s
right to “vindication for a separate and distinct right to seek
judicial relief for some wrong.” Id.
  Lehn raises five specific complaints in connection with his
general access-to-courts claim: (1) Illinois’s denial of access
to Maryland legal materials has hampered his ability to
respond to the pending Maryland criminal charges; (2) his
rights are violated by the restrictions on the amount of time
he may spend in the prison library; (3) the restrictions on
the quantity of photocopied legal materials he may store in
his prison cell are also unlawful; (4) he has received
inadequate legal assistance from the prison library staff,
which resulted in the filing of a premature appeal in an
unrelated case; and (5) the prison’s denial of his request to
purchase a laptop computer and CD-ROM materials has
interfered with his ability successfully to litigate his ETS
6                                                 No. 01-1957

claim. The district court dismissed the access claim in its
entirety. With respect to the Maryland legal materials, the
court concluded that the claim was either not ripe for
judicial review, or, alternatively, that it failed to state a
claim on which relief may be granted. We review this
decision de novo. See Metro. Milwaukee Ass’n of Commerce
v. Milwaukee County, 325 F.3d 879, 881 (7th Cir. 2003)
(reviewing dismissal on ripeness grounds de novo); Ortloff
v. United States, 335 F.3d 652, 655 (7th Cir. 2003) (review-
ing dismissal under FED. R. CIV. P. 12(b)(6) de novo). In this
appeal, Lehn (rightly) focuses only on his right of access to
the Maryland legal materials; we similarly limit our
discussion, as none of the rest of his arguments has any
merit.
   We should first say a word about why Illinois is the
proper defendant in this case, given the fact that Lehn
is seeking Maryland legal materials he needs to attack a
Maryland indictment and warrants. Why is Maryland not
the only proper defendant? Once the indictment was re-
turned there, Lehn’s Sixth Amendment right to counsel
attached. See, e.g., Fellers v. United States, 124 S.Ct. 1019,
1022 (2004). It was and remains Maryland’s responsibility
to ensure that this right is respected. Yet Lehn asked
Illinois to provide those legal materials. We must consider,
therefore, how (if at all) Illinois has become implicated in
the Maryland proceedings.
   In most cases where prisoners seek out-of-state materi-
als, they are trying to attack, either directly or collaterally,
a conviction from that state. The proper defendant in those
cases is the state in which the prisoner was convicted. See,
e.g., Boyd v. Wood, 52 F.3d 820 (9th Cir. 1995); Clayton v.
Tansy, 26 F.3d 980 (10th Cir. 1993); Demps v. Florida, 696
So. 2d 1296 (Fla. Dist. Ct. App. 1997); Salstrom v. Arizona,
714 P.2d 875 (Ariz. Ct. App. 1986). If the two states are
parties to the Interstate Corrections Compact (ICC), the
state housing the inmate might also be a proper defendant
No. 01-1957                                                  7

in an access-to-courts claim because it is acting as an agent
of the sending state. See 730 ILCS 5/3-4-4 (Interstate
Corrections Compact, art. IV(a)); MD Code § 8-605 (same).
The ICC allows receiving and sending states to allocate
burdens between themselves for the care of inmates and af-
fords a prisoner convicted out-of-state with the same rights
as a prisoner convicted in-state. Lehn, however, is serving
a sentence for an Illinois conviction only; he has not yet
been convicted of any crime in Maryland, and so he is not
yet subject to the ICC.
   More importantly, Lehn’s case is different because his
focus is on the way that Illinois is using the mere fact of a
Maryland indictment (not, we stress, a conviction after full
court proceedings) in a way adverse to his interests. Cf.
Petrick v. Maynard, 11 F.3d 991, 995 (10th Cir. 1993)
(inmate sought out-of-state legal materials in order to
challenge out-of-state convictions that were relied on to
enhance the sentence that the prisoner received in the state
in which he was incarcerated). We have no quarrel with the
proposition that if Lehn were seeking to attack the Mary-
land proceedings for his own purposes, and faced no
potential harm from those outstanding indictments
in Illinois, then he would be required to pursue his claim
against the responsible Maryland authorities. But, to reit-
erate, that is not the gist of his complaint. He asserts, for
example, that Illinois is presently using the fact of the
Maryland indictment to increase his security classification
while he is incarcerated in Illinois. Maryland is apparently
doing nothing with the case. Illinois cannot take advantage
of Maryland’s desuetude to impose legal burdens on Lehn,
without giving Lehn an opportunity to challenge the basis
for Illinois’s action. This means that Illinois faces a choice:
it may either refrain from taking Lehn’s legal status in
Maryland into account in his security classification, quali-
fications for prison jobs, and other concrete ways, or it may
rely on the Maryland accusations. If it takes the former
8                                                  No. 01-1957

course, it is under no obligation to furnish Maryland legal
materials to Lehn; if it takes the latter course, it must give
Lehn the tools with which to challenge the Maryland
indictment. Lehn has alleged that IDOC is presently using
the Maryland indictment adversely to him. Because the
case was dismissed under Rule 12(b)(6), we must accept
that allegation. If, of course, the state contests that fact, the
matter can be explored before the district court. But for
now, the Illinois defendants are proper parties in this case.
  We turn next to the district court’s conclusion that Lehn’s
access claim is not ripe for judicial review. Ripeness
doctrine is based on the “central perception . . . that courts
should not render decisions absent a genuine need to re-
solve a real dispute.” 13A CHARLES ALAN WRIGHT, ARTHUR
R. MILLER, & EDWARD H. COOPER, FEDERAL PRACTICE &
PROCEDURE § 3532.1, at 114 (2d ed. 1984). Like the related
doctrine of mootness, ripeness is grounded in both Article
III and prudential concerns. Daniels v. Area Plan Comm’n
of Allen County, 306 F.3d 445, 452 n.3 (7th Cir. 2002);
Hinrichs v. Whitburn, 975 F.2d 1329, 1333 (7th Cir. 1992).
“Cases are unripe when the parties point only to hypotheti-
cal, speculative, or illusory disputes as opposed to actual,
concrete conflicts.” Hinrichs, 975 F.2d at 1333.
  The Supreme Court has announced two factors that de-
termine whether an issue is ripe for judicial consideration.
First, the issue on which review is sought must be fit for
judicial decision. Texas v. United States, 523 U.S. 296, 300-
01 (1998) (quoting Abbott Labs., 387 U.S. at 149); see also
Hinrichs, 975 F.2d at 1333. Second, courts must take into
account any “ ‘hardship to the parties of withholding court
consideration.’ ” Texas, 523 U.S. at 301 (quoting Abbott
Labs., 387 U.S. at 149); see also Hinrichs, 975 F.2d at 1333.
  The district court dismissed Lehn’s access claim after
finding it unripe for judicial review primarily because the
court did not believe that Maryland was actively prosecut-
No. 01-1957                                                 9

ing its case against Lehn. The court assumed, in light of the
apparent dormant nature of the Maryland case, that Lehn
would not suffer any hardship if the court refused to
exercise jurisdiction over his access claim. It came to this
conclusion despite the fact that the record before it showed
that Lehn was indicted in Maryland while he was in cus-
tody in Illinois and that in 1997 Maryland sought Lehn’s
temporary transfer pursuant to the Interstate Agreement
on Detainers, in order to bring him to trial in Maryland.
  We cannot agree that the apparent lack of action in the
Maryland proceeding renders Lehn’s claim unripe for ju-
dicial review. As far as we can tell, there is still a pending
indictment against Lehn in Maryland. Although Lehn has
not been prosecuted under this indictment, we have no in-
dication that it was dismissed. At oral argument, we asked
about the status of the Maryland proceedings. Counsel for
Lehn reiterated that his client never received a response to
his requests for appointed counsel. The Assistant Attorney
General for the State of Illinois took the position that
because nothing has happened in the Maryland proceedings
since 1997, Maryland is not going forward with its case
against Lehn. The Assistant Attorney General further
asserted that she had information not contained in the
record that the Maryland prosecutor’s records indicated
that Lehn was never served with a warrant in this case.
But, apart from the fact that we cannot stray outside the
record, this is beside the point: Lehn was indicted on
various charges in the state of Maryland. This indictment
has never been dismissed, and unless or until it is, Lehn’s
claim is ripe for judicial review. As we noted earlier, the
hardship that Lehn is suffering without access to Maryland
legal materials is that he has no effective way to challenge
the outstanding indictment against him.
  This brings us to the merits of Lehn’s access claim, which
the district court dismissed with prejudice in the alterna-
tive under FED. R. CIV. P. 12(b)(6). As we have already
10                                               No. 01-1957

noted, the law requires only “ ‘[m]eaningful access’ to the
courts.” Bounds, 430 U.S. at 823. It does not require any
specific resources such as a law library or a laptop with a
CD-ROM drive or a particular type of assistance. Lewis, 518
U.S. at 351. Instead, a prisoner must show that a prison’s
policy actually hampered her pursuit of a legal claim. Id.;
see also Bounds, 430 U.S. at 823; Ortloff, 335 F.3d at 656.
To this end, we have established a two-part test for access-
to-court claims. “First, the prisoner must prove that prison
officials failed to assist in the preparation and filing of
meaningful legal papers. . . . Second, he must show some
quantum of detriment caused by the challenged conduct of
state officials.” Brooks v. Buscher, 62 F.3d 176, 179 (7th Cir.
1995) (internal quotation marks and citations omitted).
  In order to avoid dismissal under Rule 12(b)(6), Lehn
therefore had to allege that he had a non-frivolous legal
claim that was frustrated or impeded by IDOC’s failure to
assist him in the preparation and filing of meaningful legal
papers and that he was harmed by IDOC’s action (or lack
thereof). As usual, we ask whether his allegations would
entitle him to relief based on the establishment of any
conceivable set of facts in support of his claim. Sanville
v. McCaughtry, 266 F.3d 724, 732 (7th Cir. 2001). The
district court dismissed Lehn’s complaint finding that the
very fact that two of the five counts in his complaint sur-
vived § 1915A screening meant that Lehn was not impeded
in his ability to pursue his legal claims by IDOC’s policies.
Finding that Lehn had not suffered any harm, the district
court believed that his access claim failed to meet the con-
crete injury test and dismissed it with prejudice.
  This takes too narrow a view of Lehn’s claims. First, the
district court was focusing on Lehn’s ability to litigate in
the Illinois action, while Lehn was addressing his ability to
defend himself in Maryland’s courts. It also conflates two
different questions: whether a complaint can survive the
No. 01-1957                                                11

initial screening required by the Prison Litigation Reform
Act of 1996 (PLRA), 28 U.S.C. § 1915A(b)(1), and whether
a prisoner has access to sufficient legal resources to enable
her to participate meaningfully in her lawsuit. The district
court thought that because Lehn had stated a non-frivolous,
non-malicious claim concerning his access to courts, it
followed that his right of access to the courts was not
impeded. The implication of the court’s conclusion for
prisoners is that all access-to-courts claims that survive
§ 1915A screening will necessarily fail to state a claim
for abridgement of that right. This plainly goes too far. Af-
ter all, a judge may recognize a meritorious claim that is
presented only in skeletal form, or that (as here) relates to
access to different courts, or access with respect to a dif-
ferent proceeding in the same courts. The claim itself will
need to be fleshed out and properly developed, even though
it survived the § 1915A screening process.
  Although we disagree with the district court’s analysis
of Lehn’s access claim, there is an additional hurdle that
Lehn faces before he can go forward with his complaint.
Neither the parties nor the district court specifically ad-
dressed whether Lehn’s desire to challenge his Maryland
arrest warrant or indictment is the type of legal action that
the fundamental right of access to the courts protects. In
Lewis, the Supreme Court made clear that the right
of access to the courts is limited to certain types of litiga-
tion. As the Court explained,
    Bounds does not guarantee inmates the wherewithal to
    transform themselves into litigating engines capable of
    filing everything from shareholder derivative actions to
    slip-and-fall claims. The tools it requires to be provided
    are those that the inmates need in order to attack their
    sentences, directly or collaterally, and in order to
    challenge the conditions of their confinement. Impair-
    ment of any other litigating capacity is simply one of
12                                                  No. 01-1957

     the incidental (and perfectly constitutional) conse-
     quences of conviction and incarceration.
518 U.S. at 355. Lehn, who has not been tried, convicted or
sentenced in Maryland, is obviously not in a position to
bring a direct or collateral attack on what is not yet even a
conviction. But it is logical to conclude that a prisoner has
just as much of an interest in a criminal indictment, which
necessarily precedes a criminal conviction, as she does in
the actual sentence or conviction that may result from that
indictment. As long as Lehn is suffering present conse-
quences in the “conditions of his confinement” from the
pendency of the Maryland proceedings, he should not have
to wait to see if Maryland actually intends to bring him to
trial (if it is not too late to do so). He is entitled to challenge
the indictment against him right now. Cf., Johnson by
Johnson v. Brelje, 701 F.2d 1201, 1207 (7th Cir. 1983)
(recognizing right of access to courts for pretrial detainees),
abrogated on other grounds by Maust v. Headley, 959 F.2d
644, 648 (7th Cir. 1992).
  The next question is whether IDOC’s policies have denied
him access to the basic materials that he needs in order to
move his challenge forward. It is clear that they have.
IDOC’s refusal to provide Lehn with access of any kind to
Maryland legal materials is equivalent to a type of injury
that the Supreme Court suggested is actionable in Lewis. In
that case, the Court intimated that a prisoner would state
a valid claim if “he had suffered arguably actionable harm
that he wished to bring before the courts, but was so
stymied by inadequacies of the law library that he was
unable even to file a complaint.” 518 U.S. at 351. Lewis
makes clear that the deficiencies in the prison library—the
complete lack of Maryland legal materials— have deprived
Lehn of the opportunity to mount a state law attack against
the indictment, which is affecting his conditions of confine-
ment. Lehn’s situation is the defense-side equivalent to the
more common one in which a prison’s library is so inade-
No. 01-1957                                                 13

quate that it deprives a prisoner of the opportunity to file a
complaint. The fact that Lehn seeks out-of-state legal
materials is irrelevant. The inquiry must be whether a
particular prisoner is being denied access to those materials
(from the relevant jurisdiction) that are necessary to launch
an initial attack. See, e.g., Caldwell v. Miller, 790 F.2d 589,
606-07 (7th Cir. 1986); Corgain, 708 F.2d at 1250. Since we
find that Lehn possesses a right of access to the courts with
regard to his Maryland indictment, IDOC must either
clearly renounce any reliance on that proceeding or find
some way to provide Lehn with access to the essential legal
materials he needs.
  This leaves two remaining points. On remand the district
court will need to look into the status of the proceedings
against Lehn in Maryland. If in fact Maryland has dis-
missed the outstanding indictment and withdrawn the
warrant for Lehn’s arrest, then there is no longer a need for
Lehn to access Maryland legal materials, and the court
should dismiss his claim as moot. If, however, Lehn is still
under indictment in Montgomery County, then his claim is
not moot and IDOC can decide how it wishes to proceed,
consistently with this opinion.


                              B
  We turn now to Lehn’s ETS claim. The district court
decided that this part of the case became moot when Lehn
was transferred from Big Muddy River to Graham. In ad-
dition to deciding the question of mootness, we independ-
ently asked the parties to brief whether Lehn has standing
to challenge IDOC’s “practice of housing nonsmoking
inmates in the same cell with smoking inmates.”
  The Supreme Court has observed that the doctrines of
standing and mootness address different aspects of a fed-
eral court’s jurisdiction to hear a case. As Justice Ginsburg
explained in Friends of the Earth, Inc. v. Laidlaw Environ-
14                                               No. 01-1957

mental Services, Inc., 528 U.S. 167 (2000), standing ensures
that federal courts devote their time and attention “to those
disputes in which the parties have a concrete stake,”
whereas mootness often comes into play after a case has
been litigated for a number of years, but no longer concerns
a live dispute. Id. at 191-92.
  Like the doctrine of ripeness, standing is grounded in
both Article III and prudential concerns. See 13 CHARLES
ALAN WRIGHT, ARTHUR R. MILLER & EDWARD H. COOPER,
FEDERAL PRACTICE & PROCEDURE § 3531, at 345 (2d ed.
1984); see also Friends of the Earth, 528 U.S. at 178-79. The
threshold inquiry from a constitutional perspective is
whether the case presents an actual case or controversy for
the court to resolve. City of Los Angeles v. Lyons, 461 U.S.
95, 101 (1983). Yet even when that condition is met, for
prudential reasons a court may decline to exercise jurisdic-
tion “if as a matter of judicial self-restraint it seems wise
not to entertain the case.” 13 WRIGHT, MILLER & COOPER,
FEDERAL PRACTICE & PROCEDURE, § 3531, at 345 (2d ed.
1984).
  We see no reason to refuse to exercise jurisdiction over
Lehn’s ETS claim as a matter of judicial restraint; therefore
we need only assure ourselves that Article III’s standing
requirements are met. To establish Article III standing,
Lehn must show:
     (1) [he] has suffered an “injury in fact” that is (a)
     concrete and particularized and (b) actual or imminent,
     not conjectural or hypothetical; (2) the injury is fairly
     traceable to the challenged action of the defendant; and
     (3) it is likely, as opposed to merely speculative, that
     the injury will be redressed by a favorable decision.
Friends of the Earth, 528 U.S. at 180-81. Lehn’s complaint
alleges a concrete, particularized, actual injury that is di-
rectly traceable to IDOC’s system-wide practice of housing
No. 01-1957                                                 15

non-smoking inmates with smokers. His injury would be
redressable by a decision forcing IDOC to change its
practice. At this juncture in the proceedings, questions of
proof are premature: Lehn’s complaint states that IDOC’s
practice threatens his future health and causes him pres-
ently to suffer from headaches and burning eyes. This is the
type of injury that the Supreme Court found cognizable in
Helling v. McKinney, 509 U.S. 25, 35 (1993) (recognizing the
possibility of an Eighth Amendment claim based on future
serious health problems because of a prison smoking
policy). Lehn does not have to allege anything further in
order to satisfy Article III’s standing requirements.
   Implied in this analysis is an interpretation of Count 4 of
Lehn’s complaint. When he filed his pro se complaint, Lehn
was an inmate at Big Muddy River and had been there for
nearly three years. Nevertheless, he drafted his complaint
to state a claim against IDOC for its smoking policies; he
did not limit himself to an allegation that the practice of
housing non-smoking inmates with smokers was unique to
Big Muddy River. Furthermore, Lehn named both Michael
Holmes, the Big Muddy River warden, and Donald Snyder,
the director of IDOC, as defendants. This too suggests that
Lehn, as master of his own complaint, sought relief from a
system-wide policy. Finally, after the magistrate judge
recommended that the district court seek additional
briefing from the parties on the mootness question, Lehn
filed objections with the district court that focused directly
on the question of mootness, asserting that his complaint
named defendants Donald Snyder and Michael Holmes in
their official capacities, seeking permission to substitute the
current Graham warden for Holmes, and reiterating that he
was challenging what he alleged were system-wide policies
promulgated by IDOC. In his objections to the magistrate
judge’s recommendations, Lehn also alleged that he con-
tinued to suffer from exposure to ETS at Graham.
16                                                No. 01-1957

  The district court disposed of his ETS claims on the basis
of mootness by construing the complaint as seeking in-
junctive and declaratory relief only with regard to Big
Muddy River, thereby ignoring Lehn’s efforts to challenge
the policy at the statewide level. For this reason the court
believed Lehn’s claim was “necessarily rendered moot by
Plaintiff’s transfer to a different institution.” Defendants,
in urging that we affirm the district court, believe that the
decision in Higgason v. Farley, 83 F.3d 807 (7th Cir. 1995)
(per curiam), helps them. But that case stands only for
the uncontroversial proposition that when a prisoner who
seeks injunctive relief for a condition specific to a particular
prison is transferred out of that prison, the need for relief,
and hence the prisoner’s claim, become moot. Id. at 811.
Higgason did not confront the issue raised in Lehn’s case:
whether a prisoner who seeks relief from a condition that
stems from a system-wide policy, who is then transferred to
a different facility within the same system where the
objectionable policy also applies, states a claim. Neither
Higgason nor any of the cases following it address this
point. See, e.g., Calhoun v. DeTella, 319 F.3d 936, 939 (7th
Cir. 2003) (finding transfer from prison where inmate
sought declaratory and injunctive relief concerning strip
search practice mooted claim); Henderson v. Sheahan, 196
F.3d 839, 848 n.3 (7th Cir. 2000) (finding transfer from
Cook County Jail to state prison system mooted plaintiff’s
claim for declaratory and injunctive relief against jail-
specific practice).
  We express no opinion on the question whether Lehn will
be able to present enough evidence at the summary judg-
ment stage to take his ETS claim to a trier of fact. Compare
Oliver v. Deen, 77 F.3d 156 (7th Cir. 1996). At the 12(b)(6)
stage, however, Lehn has attacked IDOC’s practices as a
whole, and he has argued that he was adversely affected by
those practices as implemented at both Big Muddy River
and Graham. A § 1983 plaintiff states a valid claim when
No. 01-1957                                                17

she alleges two things: (1) deprivation of a federal right (2)
by a party acting under color of state law. Alvarado v.
Litscher, 267 F.3d 648, 651 (7th Cir. 2001). The Supreme
Court in Helling upheld a prisoner’s Eighth Amendment
claim that alleged that prison officials had exposed her
against her will to unreasonably high levels of ambient
smoke, which posed a serious risk to her future health. 509
U.S. at 35; see also Alvarado, 267 F.3d at 651 (recognizing
valid Eighth Amendment ETS claim based on current and
future serious health risk).
  To state a claim under the Eighth Amendment on
the basis of future injuries (which is what we understand
Lehn has done at least in part in his complaint), he must
allege facts that “satisfy the objective and subjective ele-
ments necessary to prove an Eighth Amendment violation.”
Henderson, 196 F.3d at 847. The objective component re-
quires Lehn to allege “that he himself is being exposed to
unreasonably high levels of ETS,” id. (quoting Helling, 509
U.S. at 35), and the subjective component requires Lehn to
allege “that prison officials were deliberately indifferent to
his plight as a non-smoker placed in a smoking environ-
ment.” Id. (quoting Helling, 509 U.S. at 36). Guided by
the rule that pro se complaints are construed liberally, see
Calhoun, 319 F.3d at 943, we find that Lehn has met these
standards. One of the documents that he attached to his
complaint, which we view as incorporated into the com-
plaint, see FED. R. CIV. P. 10(c), is a letter to Warden
Hartwig indicating Lehn’s intent to file a lawsuit asserting
his Eighth Amendment right to “a living environment
that is free of environmental tobacco smoke.” This letter
documents Lehn’s view that he was being exposed to in-
tolerable levels of ETS, as well as his unsuccessful efforts
to have Big Muddy River officials rectify his living situa-
tion. At this stage, he need do no more.
18                                               No. 01-1957

                             III
  For these reasons, the judgment of the district court is
REVERSED, and this case is REMANDED for further pro-
ceedings consistent with this opinion.




  EVANS, Circuit Judge, concurring in part, dissenting in
part. I agree with the majority that Lehn’s ETS claim
should not have been dismissed under Rule 12(b)(6). How-
ever, the majority’s conclusion on Lehn’s access-to-the-
courts claim is, I respectfully submit, erroneous. That claim
should remain dismissed for several reasons, the most
important being that on the state of this record, Illinois is
not obligated to assist Lehn in defending himself against
the Maryland “charges” (whatever form they take and
assuming they actually exist).
  It’s a little hard to put my finger on exactly what the
majority is saying regarding Illinois’ responsibility vis-à-vis
the Maryland “indictment” (or, as variously described,
either the Maryland arrest warrants or Maryland’s request
under the Interstate Agreement on Detainers), but as best
I can make out, it is that the Maryland proceedings some-
how affect Lehn’s security classification in Illinois, and that
keeps him from getting a good prison job and/or better
“housing assignments.” Perhaps there’s more here that I
don’t see, but if this is the case, I don’t see how it becomes
a constitutional denial of access-to-the-courts claim.
  The majority tells us, citing Fellers v. United States, 124
S.Ct. 1019 (2004), that once the Maryland indictment was
returned, “Lehn’s Sixth Amendment right to counsel at-
No. 01-1957                                                 19

tached,” and that it is “Maryland’s responsibility to ensure
that this right is respected” (page 6). That’s not quite
accurate. Lehn’s right to counsel on the Maryland indict-
ment will ripen when he makes an initial appearance in a
Maryland courtroom to answer charges against him. See
Brewer v. Williams, 430 U.S. 387 (1977) (The Sixth Amend-
ment right to counsel is triggered “at or after the time that
judicial proceedings have been initiated . . . ‘whether by
way of formal charge, preliminary hearing, indictment,
information, or arraignment,’ ” (quoting Kirby v. Illinois,
406 U.S. 682, 689)). It is the commencement of “judicial
proceedings” that gives birth to Sixth Amendment rights.
To say that the mere issuance of an indictment starts the
ball rolling is rather odd. Think how many people are not in
custody when charges (either complaint, indictment, or
information) are issued. Is a state required to appoint a
lawyer (assuming indigency) for someone who has not yet
been physically presented in court to answer charges? I
think not.
  While it is true that Lehn would have a right to counsel
(and Fifth Amendment rights as well) if Maryland law
enforcement officers wanted to question him after he was
indicted but before judicial proceedings actually started (the
situation in Fellers), that’s not what is going on here. So the
fact that an “indictment” might be out there someplace
doesn’t trigger any constitutional “rights” Lehn might have
at this time to start working on a defense.
  Everything I’ve just said about an indictment is equally
true if what we are talking about here are “Maryland arrest
warrants.” And that leaves possible proceedings under the
Interstate Agreement on Detainer (IAD). The IAD provides
procedures for inmates and prosecutors to follow when
looking to resolve outstanding criminal charges pending in
a noncustodial state. The purpose of the IAD is “to encour-
age the expeditious and orderly disposition” of untried
charges pending in states other than where the defendant
20                                               No. 01-1957

is presently incarcerated. (IAD, Article 1.) The IAD recog-
nizes that an inmate, subject to a detainer, may not be
eligible for certain rehabilitative programs. One underlying
purpose of the IAD is, therefore, a reduction in the number
of limitations on prisoner participation in rehabilitative
programs. Another purpose is the speedy, if requested by an
inmate, disposition of criminal charges.
  The scheme encompassed in the IAD is really quite
simple. The first procedural prerequisite is the filing of a
detainer against an inmate. A detainer is just a document
that puts the officials of the institution where the inmate is
incarcerated on notice that the inmate is wanted on charges
in another state. See United States v. Mauro, 436 U.S. 357
(1978). Because the detainer is merely a notice, it does not
authorize the transfer of the inmate.
   Article III of the IAD describes the process an inmate
must use to initiate his own transfer. The inmate must no-
tify the prosecuting authority and the court where the
charges are pending that he requests the disposition of
those charges. The request must be accompanied by a cer-
tificate from the official who has custody of the inmate. The
certificate describes the length of commitment, time already
served, and the time remaining to be served in the state
that has the inmate in custody.
  Once the prosecutor and the trial court receive the in-
mate’s request and time certificate, the inmate must be
tried within 180 days unless that period is extended for
good cause. Article III of the IAD also provides that the
request for the disposition of the charges constitutes a
waiver of any extradition rights that may be available to
the inmate.
  Article IV of the IAD describes the procedures associated
with the transfer of an inmate at the request of the state
where charges are pending. After the detainer is filed, the
prosecutor must file a request for temporary custody of the
No. 01-1957                                                21

inmate. That request is made to the authority where the
inmate is incarcerated. That request must be approved by
the court that has jurisdiction over the charges.
  When detainers are filed, both an inmate and the state
where unresolved charges are pending, have choices. The
inmate can ignore the detainer (many in fact do—the lapse
of time may make the second state reluctant to prosecute a
stale case) or request that he be brought up for trial. If the
request is made, the state with pending charges has two
options: bring the inmate to court where formal proceed-
ings will be commenced or drop the detainer. The latter
option is often pursued if the time and effort to produce and
prosecute an inmate will accomplish little or nothing. For
example, if Oregon, holding a burglary indictment, files a
detainer against an Indiana inmate serving 25 years for
second degree murder, chances are slim that it would want
to incur the expense of bringing him to Portland where, if
ultimately found guilty, he might only receive a short
concurrent sentence.
  In our case it is not at all clear that there actually is an
IAD document filed against Lehn or, if there is, that he has
done what he must do to trigger an obligation on Mary-
land’s part to either drop it or bring him to the east coast
for trial. And Lehn certainly doesn’t need “Maryland legal
materials” to do this. The problem with the majority’s
decision is that we are telling Illinois that it must now have
legal materials available or accessible in its prison library
from 47 states. For these reasons, I dissent on the access-to-
courts issue.
22                                        No. 01-1957

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—4-14-04